Taft, C. J.,
concurring. As to the first question discussed in the majority opinion, the record discloses that the prosecutor cross-examined the defendant, without any objection being made, concerning an application for a mar.-*18riage license by the defendant and the complaining witness, which had previously been admitted in evidence without objection. Defendant identified the exhibit and testified that this was a marriage license obtained by him and the complaining witness. Defendant testified further that he furnished the information stated therein as being given by him under oath. This information affirmatively disclosed that defendant had been previously married only once.
The prosecutor next asked defendant how many times he had been married. An objection to this question was overruled. Defendant’s answer was that this was the fourth time he had been married.
We are not here concerned with a case where the witness either refused to answer the question objected to, or where his answer to that question was consistent with his previous testimony concerning the marriage license obtained by him and the complaining witness. In such an instance, the state could not have offered other evidence to prove the falsity of the witness’ statement in the application or of his testimony that he had only been married once before his marriage to the complaining witness, since the question, as to whether he had, would not have been relevant to any issue in the case.
As stated in McCormick on Evidence (1954), 66, Section 36:
“On cross-examination we have seen that strict rules of relevancy are relaxed, and generally the trial judge in his discretion may permit the cross-examiner to inquire about any previous statements inconsistent with assertions, relevant or irrelevant, which the witness has testified to on direct or cross. At this stage, there is no requirement that the previous impeaching statements must not deal with ‘collateral’ matters. But * * * if the inquiry on cross-examination is as to inconsistent statements about ‘collateral’ matters, the cross-examiner must ‘take the answer’ — he cannot bring on other witnesses to prove the making of the alleged statement.”
See also 3 Wigmoré on Evidence (3 Ed. 1940), 701, Section 1023.